Case 1:19-cv-00874-RBJ-MEH Document 107 Filed 12/20/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  WARNER BROS. RECORDS INC., et al.,

          Plaintiffs,

  v.                                                      Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

          Defendant.


   DEFENDANT CHARTER COMMUNICATIONS, INC.’S RESPONSE IN OPPOSITION
    TO PLAINTIFFS’ MOTION TO STRIKE CHARTER’S REPLY BRIEF IN SUPPORT
    OF ITS OBJECTION TO MAGISTRATE JUDGE HEGARTY’S OCTOBER 29, 2019
                            DISCOVERY ORDER


          Defendant Charter Communications, Inc. (“Charter”), by and through its attorneys

   Winston & Strawn LLP and Fairfield and Woods, P.C., hereby submits its Opposition to Plaintiffs’

   Motion to Strike Charter’s Reply Brief in Support of its Objection to Magistrate Judge Hegarty’s

   October 29, 2019 Discovery Order 1 as follows:

          On November 26, 2019, Plaintiffs filed a Response to Charter’s Objection that is not

   expressly contemplated by Rule 72(a). 2 Dkt. 89. In fact, Plaintiffs’ Motion to Strike acknowledges

   that Rule 72(a) does “not explicitly” permit filing a response brief to Objections. Id. at Dkt. 98 n.

   1. In their Motion to Strike, Plaintiffs rely primarily on advisory notes in arguing that their

   Response was permitted. The lone case Plaintiffs cite from the District of Colorado acknowledges



   1
     While the Court ruled today on Plaintiffs’ Motion to Strike, Charter understood its Opposition to
   such motion to be due 21 days after filing pursuant to D.C.COLO.L.CivR 7.1(d), or on January 2,
   2020.
   2
     This and all further statutory references are to the Federal Rules of Civil Procedure.
Case 1:19-cv-00874-RBJ-MEH Document 107 Filed 12/20/19 USDC Colorado Page 2 of 5




   that “responses are not permitted as of right under Rule 72(a).” See Wanstall v. Armijo, Civ. No.

   13–cv–02789–PAB–BNB, 2014 WL 4636457, at *1 n.1 (D. Colo. Sept. 16, 2014). 3

          Nevertheless, Plaintiffs filed their Response without filing a motion for leave.

   Accordingly, Charter believed Plaintiffs were following the standard briefing rules for motions,

   and in response, rather than seek to strike the Response, filed a Reply that complied with the 5-

   page limit of the Court. When Plaintiffs inquired about Charter’s filing, Charter responded that

   Rule 72(a) did not permit Plaintiffs to file a Response, so it did not believe a motion for leave to

   file a Reply to the Response was necessary. Charter also noted that if Plaintiffs would re-file their

   Response brief with a motion for leave, Charter would do the same with respect to its Reply.

   Otherwise, it seemed the parties were in the same position and the Court could decide whether

   procedural errors existed. Plaintiffs did not agree, and instead proceeded to waste the resources of

   the Court and the parties by filing its Motion to Strike.

           Rule 72(a) does not prohibit reply briefs—as with Responses in Opposition to Objections,

   it simply makes no mention of them. Courts, however, routinely allow reply briefs to be filed.

   LNV Corp. v. Hook, No. 14-CV-00955-RM-CBS, 2015 WL 6153291, at *1 (D. Colo. Oct. 20,

   2015) (permitting and considering Defendant’s Rule 72 reply brief on a discovery issue, even

   though the defendant did not first seek leave); Heuser v. Wood, No. CIV 99-884 JP/LFG, 2000

   WL 36739825, at *7 (D.N.M. June 6, 2000) (same). While Plaintiffs rely on Raymond v. Spirit

   AeroSystems Holdings, Inc., No. 16-1282-JTM, 2017 WL 3895012, at *8 (D. Kan. Sept. 6, 2017)

   to suggest a heightened standard for “exceptional circumstances” should be satisfied, the court


   3
    Additionally, Plaintiffs’ 20-page brief violates the 15-page limit of Responses set by this Court:
   “With the exception of summary judgment motions, the motion and response should not exceed
   15 pages (replies 5 pages)” Judge R. Brooke Jackson Practice Standards at 2.


                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 107 Filed 12/20/19 USDC Colorado Page 3 of 5




   there actually notes that “it has considered the proposed reply.” Id.

          In a discovery dispute like here, the court in Heuser v. Wood denied a motion to strike a

   Rule 72(a) reply brief. No. CIV 99-884 JP/LFG, 2000 WL 36739825, at *7 (D.N.M. June 6, 2000).

   Even though it was filed without a motion for leave, the court held that the party filing the reply

   was “deemed to have had leave of the court to file” it. Id. In denying the motion to strike the

   reply, the court noted that the filing party “should not be penalized for the rules’ lack of clarity.”

   Id. The court also found good cause to permit the reply because it did not prejudice the opposing

   party, it did not raise new issues, and it responded to address the “perceived misrepresentations”

   in the response. Id.

          Charter respectfully requests that the Court take a similar approach to Charter’s Rule 72(a)

   reply. As in Heuser, Charter’s reply should be permitted because it does not make new arguments,

   it will cause no prejudice, and it responds to the misrepresentations in the Response. Furthermore,

   portions of the reply related to the CAS are now moot. See Dkt. 101. Therefore, Charter

   respectfully requests that the Court only consider the first three pages of Charter’s already limited

   reply. Charter should “not be penalized for the rules’ lack of clarity.” Heuser at *7.

          Respectfully submitted this 20th day of December, 2019.


    Michael S. Elkin (pro hac vice)               s/ Erin R. Ranahan
    Thomas Patrick Lane (pro hac vice)            Erin R. Ranahan (pro hac vice)
    Seth E. Spitzer (pro hac vice)                Shilpa A. Coorg (pro hac vice)
    WINSTON & STRAWN LLP                          WINSTON & STRAWN LLP
    200 Park Avenue                               333 S. Grand Avenue
    New York, NY 10166                            Los Angeles, CA 90071
    (212) 294-6700 (telephone)                    (213) 615-1933 (telephone)
    (212) 294-4700 (facsimile)                    (213) 615-1750 (facsimile)
    E-mail: melkin@winston.com                    E-mail: eranahan@winston.com
    E-mail: tlane@winston.com                     E-mail: scoorg@winston.com
    E-mail: sspitzer@winston.com
                                                  Craig D. Joyce
    Jennifer A. Golinveaux (pro hac vice)         John M. Tanner


                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 107 Filed 12/20/19 USDC Colorado Page 4 of 5




   WINSTON & STRAWN LLP                Fairfield and Woods, P.C.
   101 California Street, 35th Floor   1801 California Street, Suite 2600
   San Francisco, CA 94111-5840        Denver, Colorado 80202
   (415) 591-1506 (telephone)          (303) 830-2400 (telephone)
   (415) 591-1400 (facsimile)          (303) 830-1033 (facsimile)
   E-mail: jgolinveaux@winston.com     E-mail: cjoyce@fwlaw.com

                                       Counsel for Defendant
                                       Charter Communications, Inc.




                                         4
Case 1:19-cv-00874-RBJ-MEH Document 107 Filed 12/20/19 USDC Colorado Page 5 of 5




                                     CERTIFICATE OF SERVICE

          I certify that on December 20, 2019, a true and correct copy of the foregoing was served

   on the Court and all Parties via email.

    Matthew J. Oppenheim                             Mitchell A. Kamin
    Scott A. Zebrak                                  Neema T. Sahni
    Jeffrey M. Gould                                 Mark Y. Chen
    Kerry M. Mustico                                 COVINGTON & BURLING LLP
    OPPENHEIM + ZEBRAK, LLP                          1999 Avenue of the Stars, Suite 3500
    4530 Wisconsin Ave. NW, 5th Floor                Los Angeles, CA 90067-4643
    Washington, DC 20016                             Tel: (424) 332-4800
    Tel: (202) 851-4526                              E-mail: mkamin@cov.com
    E-mail: matt@oandzlaw.com                        E-mail: nsahni@cov.com
    E-mail: scott@oandzlaw.com                       E-mail: mychen@cov.com
    E-mail: jeff@oandzlaw.com                        Attorneys for Plaintiffs
    E-mail: kerry@oandzlaw.com
    Attorneys for Plaintiffs
    Janette L. Ferguson                              Jonathan M. Sperling
    Benjamin M. Leoni                                William E. O’Neil
    LEWIS BESS WILLIAMS & WEESE, P.C.                COVINGTON & BURLING LLP
    1801 California Street, Suite 3400               620 Eighth Avenue
    Denver, CO 80202                                 New York, NY 10018-1405
    Tel: (303) 861-2828                              Tel: (212) 841-1000
    E-mail: jferguson@lewisbess.com                  E-mail: jsperling@cov.com
    E-mail: bleoni@lewisbess.com                     E-mail: woneil@cov.com
    Attorneys for Plaintiffs                         Attorneys for Plaintiffs
                                                     Megan M. O’Neill
                                                     COVINGTON & BURLING LLP
                                                     850 Tenth Street, NW
                                                     Washington, DC 20001-4956
                                                     Tel: (202) 662-5416
                                                     E-mail: moneill@cov.com
                                                     Attorneys for Plaintiffs

                                              s/ Erin R. Ranahan
                                                 Erin R. Ranahan




                                                 5
